COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-216-CV
  
  
  
IN 
RE RAYMOND MCTAGGART                                                
RELATORS
AND 
GARY BATES
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        We 
have considered “Relators' Motion To Dismiss Case As Moot.” It is the 
court’s opinion that the motion should be granted; therefore, we dismiss this 
original proceeding as moot.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
  

  
                                                        PER 
CURIAM
   

 
PANEL A:   CAYCE, 
C.J.; LIVINGSTON, and WALKER, JJ.
 
DELIVERED: 
July 23, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.